UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2011 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: RAMIUS FUNDS RAMIUS TRADING STRATEGIES MANAGED FUTURES FUND ANNUAL REPORT December 31, 2011 Ramius Trading Strategies Managed Futures Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance and Summary 6 Schedule of Investments 7 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements 22 Report of Independent Registered Public Accounting Firm 36 Supplemental Information 37 Fund Expenses 42 Dear Fellow Shareholder: The Ramius Trading Strategies Managed Futures Fund (the “Fund”) launched on September 13, 2011. We are pleased to provide our first annual letter for the Fund including an overview of the market environment and commentary on Fund performance.We appreciate your continued support. Overview of Market Environment: September 13, 2011 (Fund Launch) – December 31, 2011 The second half of 2011 was challenging on many fronts as it was characterized by a worsening global growth trajectory, a downgrading of U.S. debt catalyzed by debt-ceiling brinkmanship, and the unresolved European debt crisis.The impact on asset markets, particularly in the third quarter, has been a significant pick up in volatility as a likely result of both a downward adjustment in the health of economic activity that supports the present value of assets as well as increase in the risk premiums associated with holding various (risky) assets. By the end of the third quarter, a number of regional, capitalization specific and sector equity and commodity indices moved back into bear market territory. Liquidity deteriorated across the board and market makers and other liquidity providers reduced the capital they commit to a number of asset markets. Increased asset price volatility and lower levels of liquidity have been amplified by changes in investment behavior since 2008 where deep financial scars remain sensitive to any type of loss and risk takers are committed primarily to risk management and preservation of capital. This has resulted in what appears to be very one sided selling and buying pressure - normally in that order that has kept correlations of risk assets at 20-year highs. Economic activity in the U.S. improved over the fourth quarter with the second quarter seemingly being the low point for GDP for the year. The quality of economic activity has been mixed. The major positive elements were the contribution from corporate capital spending and the stability in inventory levels which could build into the end of the year further supporting GDP. However, the effects of these positive developments might prove to be transient as certain capex1 has likely been borrowed forward due to tax concessions ending in 2011 and the consumer, while often resilient, has again resorted to financing consumption through a drawdown in saving as opposed to incomes which have contracted in real terms. Outside of the U.S., economic activity deteriorated demonstrating the difficulty for decoupling to take place when large developed economies grow slowly, stagnate or contract. Europe in all likelihood entered into a recession toward the end of the quarter as austerity, tightening financial conditions and waning confidence eroded confidence of keeping the financial debt crises contained. In emerging markets, dependence on exports and general cyclical sensitivity combined to help push growth rates lower and push policy makers to adopt a more dovish approach to interest rates, inflation and currency appreciation. 1 Asset markets moved higher from their extremely oversold levels at the beginning of the quarter. The quarter ended with MSCI World Index +7.11% and the S&P 500 Index +11.15%. Intra quarter losses were at one point signifcant (MSCI World -10%) forcing investment behavior and positioning to grow increasingly negative prior to the rally that ultimately pushed risk assets higher. Asian markets in the end remained underperformers over the quarter with Japan -4.18%, domestic China shares -9.12% and India -6.07%. Commodity indices ended the quarter higher (CRB Index +2.40) although volatility remained elevated and many markets were subjected to sharp and repeated reversals. The rate of policy action and reaction within Europe has amplified the impact of headlines across markets and has created a greater risk of significant unintended consequences from each policy action. Within the quarter Italian bond yields pushed materially higher and were very volatile as the German insistence of private sector involvement in the Greek restructuring and the attempt to avoid triggering credit default swap language caused many institutions (banks) to increasingly reduce direct exposure to Sovereign cash bonds as opposed to rely on hedges. In addition, the targeting of tier 1 capital ratios2 to 9% by June of next year appeared to accelerate the balance sheet deleveraging process and curtailed credit extension, introducing greater volatility throughout the quarter. At the end of the quarter, important and constructive policy action combined helping to remove short-term catastrophic scenarios in the European banking sector. The most significant of these actions came in the form of the European Central Bank putting in place two long-term repo facilities of 3 years while lowering the standards of collateral that can be put forward as collateral against these loans. This move and the massive take up by almost all banks in the region has likely taken the first quarter bank funding crises off the table. The hope is that this develops into a reverse quantitative easing program with banks utilizing the funds to participate in the significant first quarter of sovereign issuance as well as extend credit to the real economy. The result so far has been increased stability, improved and reduced volatility. From a broader economic standpoint, the key debate is whether we are going to see the momentum in U.S. economy continue and lift all boats or if the European crisis is going to weigh everything down. That being said, 2012 should start as a new chapter in the aftermath of the global financial crisis of 2008 and the unprecedented government intervention which followed. We do not know for certain which direction this story will take. We do believe, however, that it is wise to plan for the possibility of large price adjustments in financial markets, and to include strategies which are active and seek to dynamically adjust risk to the changing market environment. Including such strategies as managed futures together with fundamental, value based approaches can enhance a portfolio’s efficiency and ability to weather unforeseen storms. 2 Discussion of Fund Performance From September 13, 2011 through December 31, 2011, Class A shares depreciated by -3.20% and -8.51% on a net asset value basis and including the maximum sales load of 5.50%, respectively and Class I shares returned -3.20%. As stated in the current Prospectus dated September 13, 2011, the total annual operating expenses for Class A and Class I are 4.83% and 4.58% respectively. As discussed above, most risky assets rallied in the fourth quarter of 2011 to end what will be remembered as among other things a roller coaster year. After a turbulent third quarter where many investors headed for the sidelines concerned about unsustainable debt levels in Europe and the US, “risk” suddenly re-emerged in October as global equities surged, and interest rates and commodities drifted higher. In addition, the US dollar once again came under pressure as many investors favored the higher yielding currencies of emerging markets and countries rich in natural resources. As is often the case, these sudden reversals in the global financial markets created a challenging trading environment for managed futures strategies and particularly for momentum based managers often referred to as “trend-followers”. October is a reminder that, although one goal of the managed futures strategy is to produce attractive long term returns, there is also the ambition of providing a source of non-correlation to an investor’s traditional portfolio of stocks and bonds. The Fund’s negative return over this reporting period can be solely attributed to October. Given this volatile environment, we continue to believe it is important for the Fund to be actively managed and well diversified within currencies, commodities, bonds and equities. We believe the Fund is performing consistent with its expectations given the environment. For example, the Newedge CTA Trend Following Index declined by 4.19% for this reporting period. This material is not authorized for use unless accompanied or preceded by a prospectus. Ramius Trading Strategies LLC 3 An investment in the Fund is subject to risks, and you could lose money on your investment.Additionally, the Fund utilizes investment strategies that are non-traditional and may be highly volatile.Investors should consider purchasing shares of the Fund only as part of an overall diversified portfolio. The Fund intends to achieve exposure to the commodity and financial futures markets primarily by investing in the Subsidiary, which, in turn, will invest in the Trading Entities. To qualify for the tax treatment available to regulated investment companies under the Code, the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income” under the Code. Income derived from direct investments in commodities is not qualifying income. The Internal Revenue Service (the “IRS”) has issued a revenue ruling and private letter rulings. However, these rulings apply only to the taxpayers that requested them and may not be used or cited as precedent. The Fund has not received and does not intend to seek such a ruling from the IRS. Rather, the Fund intends to take the position that income from the Fund’s investment in commodity index-linked notes and in the Subsidiary will constitute qualifying income for these purposes, but this tax treatment is not entirely clear. Moreover, the tax treatment of the Fund’s investment in commodity index-linked notes or of the Fund’s investment in the Subsidiary may be adversely affected by future legislation, Treasury regulations or guidance issued by the IRS. If income derived by the Fund does not constitute “qualifying income,” the Fund will most likely not qualify as a regulated investment company under the Code; in that case, the Fund would be subject to U.S. federal income tax at regular corporate rates on its taxable income, including its net capital gain, even if distributed to shareholders. Distributions out of earnings and profits would be taxed to shareholders as dividend income. The Advisor may also consider potentially liquidating the Fund. The investment processes used could fail to achieve the Fund’s investment objective and cause your investment to lose value. Accordingly, the Fund should be considered a speculative investment entailing a high degree of risk and is not suitable for all investors. The Fund is new and has a limited history of operations. The use of derivatives can be highly volatile, illiquid and difficult to manage. Derivatives involve greater risks than the underlying obligations because in addition to general market risks, they are subject to illiquidity risk, counterparty risk, credit risk, pricing risk and leveraging risk. The use of derivatives including futures and forward contracts, and ETFs may reduce returns and/or increase volatility. The Fund will invest a percentage of its assets in derivatives, such as futures and options contracts. The use of such derivatives may expose the Fund to additional risks that it would not be subject to if it invested directly in the securities and commodities underlying those derivatives. The Fund may experience losses that exceed losses experienced by funds that do not use futures contracts. There may be an imperfect correlation between the changes in market value of the securities held by the Fund and the prices of futures. Although futures contracts are generally liquid instruments, under certain market conditions there may not always be a liquid ordinary market for a futures contract. As a result, the Fund may be unable to close out its futures contracts at a time which is advantageous. Trading restrictions or limitations may be imposed by an exchange, and government regulations may restrict trading in futures contracts. Over-the-counter transactions are subject to little, if any, regulation and may be subject to the risk of counterparty default. A portion of the Fund’s assets may be used to trade OTC commodity interest contracts, such as forward contracts and other commodities or spot contracts. A substantial portion of the trades of the global macro programs, if any, are expected to take 4 place on markets or exchanges outside the United States. Short sales are speculative transactions and involve special risks, including that the fund’s losses are potentially unlimited. The Fund may take short positions, directly and indirectly through the Subsidiary, in derivatives. If a derivative in which the Fund has a short position increases in price, the underlying Fund may have to cover its short position at a higher price than the short sale price, resulting in a loss. The Fund is non-diversified meaning it may invest a relatively high percentage of its assets in a limited number of positions making it more vulnerable to changes in the market value of a single position. 1Capex:Capex can be defined as funds used by a company to acquire or upgrade physical assets such as property, industrial buildings or equipment. 2 Tier 1 capital ratio:Tier 1 capital ratio can be defined as a comparison between a banking firm’s core equity capital and total risk-weighted assets. A firm’s core equity capital is known as its Tier 1 capital and is the measure of a bank's financial strength based on the sum of its equity capital and disclosed reserves, and sometimes non-redeemable, non-cumulative preferred stock.A firm's risk-weighted assets include all assets that the firm holds thatare systematically weighted for credit risk. Newedge CTA Index:The Newedge CTA Index is an equal weighted index that calculates the daily rate of return for a pool of CRAs selected from the larger managers that are open to new investment. CRB Index: The Thomson Reuters/Jefferies Commodity Research Board Index is a widely recognized measure of global commodities markets.The index comprised of 19 commodities and trades on the ICE Futures Exchange. S&P 500is the Standard and Poor’s 500 Index which is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. MSCI World Index is a stock market index of over 1,600 world stocks that is maintained by MSCI, Inc and is often used as a common benchmark for global stock funds. Index performance is not indicative of Fund performance.It is not possible to invest directly in an index. 5 Ramius Trading Strategies Managed Futures Fund FUND PERFORMANCE AND SUMMARY at December 31, 2011 This graph compares a hypothetical $10,000 investment in the Fund, made at its inception with a similar investment in the Merrill Lynch 3-Month U.S. Treasury Bill Index.Results include the reinvestment of all dividends and capital gains. The Merrill Lynch 3-Month U.S. Treasury Bill index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. The index does not reflect expenses, fees or sales charge, which would lower performance.The index is unmanaged and it is not possible to invest in an index. Total Returns as of December 31, 2011 Share Class Since Inception* At NAV Class A -3.20% Class I -3.20% With Maximum Sales Load Class A -8.51% Class I -3.20% Merrill Lynch 3-Month U.S. Treasury Bill Index 0.00% * Inception date 9/13/11. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling 1-877-6RAMIUS or by visiting www.ramiusmutualfunds.com. Gross and Net Expense Ratios for Class A shares are 4.82% and 4.30%, respectively and for Class I shares are 4.57% and 4.05%, respectively, which are the amounts stated in the current prospectus as of the date of this report.The Fund's Advisor has contractually agreed to waive its fees and/or absorb expenses; absent such waivers, the Fund's returns would have been lower.The contractual fee waivers are in effect through September 12, 2012 (it will automatically renew for an additional one year period). The total returns of individual share classes will differ due to varying expenses between the classes.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed or exchanged within 30 days of purchase will be charged a 1.00% redemption fee. The Fund's total returns reflect payment of the maximum sales charge of 5.50%.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. 6 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of December 31, 2011 Principal Amount Value COMMERCIAL PAPER – 33.4% $ American Electric Power 0.32%, 1/3/2012 $ American Water Capital Corp. 0.51%, 1/3/2012 Avery Dennison 0.30%, 1/3/2012 EcoLabs 0.56%, 2/7/2012 ING America Insurance Holdings 1.01%, 1/19/2012 Kansas City Power & Light 0.34%, 1/3/2012 NBC Universal Media, LLC 0.41%, 1/6/2012 Portland General Electric 0.34%, 1/4/2012 Spectra Energy 0.48%, 1/4/2012 Swedbank 0.49%, 2/2/2012 TOTAL COMMERCIAL PAPER (Cost $71,054,374) CORPORATE BONDS – 31.9% Archer-Daniels-Midland Co. 0.61%, 8/13/20121 Bank of Nova Scotia 0.70%, 10/18/20121 Commonwealth Bank of Australia 2.75%, 10/15/20122 Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. 2.65%, 8/17/20122 Credit Suisse 3.45%, 7/2/2012 General Electric Capital Corp. 0.59%, 7/27/20121 JPMorgan Chase & Co. 5.38%, 10/1/2012 Metropolitan Life Global Funding I 2.88%, 9/17/20122 Wells Fargo & Co. 4.38%, 1/31/2013 TOTAL CORPORATE BONDS (Cost $67,732,803) 7 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2011 Principal Amount Value U.S. GOVERNMENT AGENCIES – 16.5% Federal Home Loan Mortgage Corp. $ 0.550 %, 10/25/20133 $ 0.800 %, 10/24/20143 Federal National Mortgage Association 1.000 %, 11/07/20143 1.000 %, 12/05/20143 TOTAL U.S. GOVERNMENT AGENCIES (Cost $35,093,500) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.0% CALL OPTIONS – 0.0% 42 NYM Crude Oil Exercise Price: $100, Expiration Date: January 17, 2012 PUT OPTIONS – 0.0% 1 CME S&P 500 Future Exercise Price: $970, Expiration Date: March 16, 2012 3 CME Nasdaq 100 E-Mini Future Exercise Price: $1,970, Expiration Date: January 20, 2012 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $63,551) Number of Shares SHORT-TERM INVESTMENTS – 1.0% Fidelity Institutional Money Market Fund, 0.19% TOTAL SHORT-TERM INVESTMENTS (Cost $2,237,231) TOTAL INVESTMENTS – 82.8% (Cost $176,181,459) Other Assets in Excess of Liabilities4 – 17.2% TOTAL NET ASSETS – 100.0% $ LLC – Limited Liability Company 1 Variable, floating or step rate security. 2 144A restricted security. 3 Callable. 8 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2011 4 Includes appreciation (depreciation) on futures contracts, forward foreign currency exchange contracts and written options contracts. See accompanying Notes to Financial Statements. 9 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2011 FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Purchase Contracts: Currency Exchange Currency Amount Purchased Value At Settlement Date Value At December 31,2011 Unrealized Appreciation (Depreciation) Australian Dollar AUD per USD $ $ $ Brazilian Real BRL per USD ) British Pound GBP per USD ) Canadian Dollar CAD per USD Chilean Peso CLP per USD ) Columbian Peso COP per USD Czech Republic Koruna CZK per EUR ) Czech Republic Koruna CZK per USD ) Chinese Yuan CNY per USD Euro EUR per CZK ) Euro EUR per NOK ) Euro EUR per PLN ) Euro EUR per SEK ) Euro EUR per USD ) Hungarian Forint HUF per EUR ) Hungarian Forint HUF per USD ) Indian Rupee INR per USD ) Indonesian Rupiah IDR per USD ) Israeli Shekel ILS per USD ) Japanese Yen JPY per USD Malaysian Ringgit MYR per USD Mexican Peso MXN per USD ) New Zealand Dollar NZD per USD Norwegian Krone NOK per EUR ) Norwegian Krone NOK per SEK ) Norwegian Krone NOK per USD ) Peruvian Nuevo Sol PEN per USD Philippine Peso PHP per USD ) Polish Zloty PLN per EUR ) Polish Zloty PLN per USD ) Russian Ruble RUB per USD ) Singapore Dollar SGD per USD South African Rand ZAR per USD South Korean Won KRW per USD ) Swedish Krona SEK per EUR Swedish Krona SEK per NOK ) Swedish Krona SEK per USD ) Swiss Franc CHF per USD ) Taiwan Dollar TWD per USD Thai Baht THB per USD ) Turkish Lira TRY per USD ) ) Sale Contracts: Currency Exchange Currency Amount Sold Value At Settlement Date Value At December 31,2011 Unrealized Appreciation (Depreciation) Australian Dollar USD per AUD ) $ ) $ ) $ ) Brazilian Real USD per BRL ) ) ) British Pound USD per GBP ) ) ) Canadian Dollar USD per CAD ) Chilean Peso USD per CLP ) ) ) Columbian Peso USD per COP ) Czech Republic Koruna EUR per CZK ) ) ) Czech Republic Koruna USD per CZK ) ) ) Euro CZK per EUR ) ) ) Euro HUF per EUR ) ) ) Euro NOK per EUR ) ) ) Euro PLN per EUR ) ) ) Euro SEK per EUR ) ) ) Euro USD per EUR ) ) ) Hungarian Forint USD per HUF ) ) ) Indian Rupee USD per INR ) ) ) Indonesian Rupiah USD per IDR ) ) ) Israeli Shekel USD per ILS ) ) ) Japanese Yen USD per JPY ) Malaysian Ringgit USD per MYR ) ) ) 10 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2011 Sale Contracts: (continued) Currency Exchange Currency Amount Sold Value At Settlement Date Value At December 31,2011 Unrealized Appreciation (Depreciation) Mexican Peso USD per MXN ) $ ) $ ) $ New Zealand Dollar AUD per NZD ) ) ) New Zealand Dollar USD per NZD ) Norwegian Krone EUR per NOK ) ) ) Norwegian Krone SEK per NOK ) ) ) Norwegian Krone USD per NOK ) ) ) Peruvian Nuevo Sol USD per PEN ) Philippine Peso USD per PHP ) Polish Zloty EUR per PLN ) Polish Zloty USD per PLN ) ) ) Russian Ruble USD per RUB ) ) ) Singapore Dollar USD per SGD ) ) ) South African Rand USD per ZAR ) South Korean Won USD per KRW ) ) ) Swedish Krona EUR per SEK ) ) ) Swedish Krona NOK per SEK ) ) ) Swedish Krona USD per SEK ) ) ) Swiss Franc USD per CHF ) ) ) Taiwan Dollar USD per TWD ) ) ) Thai Baht USD per THB ) ) ) Turkish Lira USD per TRY ) TOTAL FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS $ ) $ ) $ ) FUTURES CONTRACTS Long Contracts: Expiration Date Number of Contracts Value At Trade Date Value At December 31,2011 Unrealized Appreciation (Depreciation) CBT 10-Year Interest Rate Swap March 2012 1 $ $ $ CBT 10-Year U.S. Treasury Note March 2012 CBT 1-Month Federal Funds Rate January 2012 7 ) CBT 1-Month Federal Funds Rate February 2012 5 83 CBT 1-Month Federal Funds Rate March 2012 5 CBT 1-Month Federal Funds Rate April 2012 4 CBT 1-Month Federal Funds Rate May 2012 4 CBT 1-Month Federal Funds Rate June 2012 3 62 CBT 2-Year U.S. Treasury Note March 2012 CBT 30-Year U.S. Treasury Note March 2012 97 CBT 5-Year Interest Rate Swap March 2012 4 CBT 5-Year U.S. Treasury Note March 2012 CBT Corn May 2012 33 CBT Corn July 2012 7 CBT Corn September 2012 21 CBT Corn December 2012 23 CBT Soybeans July 2012 4 ) CBT Soybeans November 2012 8 CBT Soybeans January 2013 1 CBT U.S. Ultra Treasury Bond March 2012 3 CME 3-Month EuroDollar March 2012 17 ) CME 3-Month EuroDollar June 2013 ) CME 3-Month EuroDollar September 2013 13 ) CME 3-Month EuroDollar December 2013 6 ) CME 3-Month EuroDollar March 2014 10 CME 3-Month EuroDollar June 2014 8 CME Australian Dollar March 2012 CME E-Mini NASDAQ 100 Index March 2012 CME E-Mini Russell 2000® Index March 2012 20 ) CME E-Mini S&P 500® Index March 2012 ) CME E-Mini S&P MidCap 400 Index March 2012 4 CME Feeder Cattle March 2012 1 CME Japanese Yen March 2012 CME Midwest Live Cattle February 2012 3 CME S&P 500® March 2012 1 CMX Copper March 2012 3 ) CMX Gold February 2012 23 ) CMX Silver March 2012 3 ) CSCE Cocoa May 2012 1 ) 11 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2011 Long Contracts: (continued) Expiration Date Number of Contracts Value At Trade Date Value At December 31,2011 Unrealized Appreciation (Depreciation) CSCE Coffee May 2012 5 $ $ $ ) CSCE World Sugar #11 February 2012 11 ) DJIA Mini E-CBOT March 2012 16 EOE-NYSE LIFFE Amsterdam Index January 2012 21 EUREX DAX March 2012 3 EUREX Dow Jones Euro Stoxx March 2012 24 EUREX Euro German Medium-Term Bond March 2012 EUREX Euro German Schatz March 2012 EUREX Euro-Bund March 2012 EUREX Euro-Buxl 30-Year Bond March 2012 6 FNX U.S. Dollar Index March 2012 1 ) FTSE/JSE Top 40 Index March 2012 5 ) ICE Petroleum-Brent Crude January 2012 45 ) ICE Petroleum-Gas Oil January 2012 13 ) ICE Petroleum-Gas Oil February 2012 28 ) LCE Robusta Coffee New May 2012 2 ) LIFFE 2-Year Euro Swap Note March 2012 2 LIFFE 3-Month Euribor Interest Rate June 2012 LIFFE 3-Month Euribor Interest Rate September 2012 LIFFE 3-Month Euribor Interest Rate December 2012 LIFFE 3-Month Euribor Interest Rate March 2013 87 LIFFE 3-Month Euribor Interest Rate June 2013 74 LIFFE 3-Month Euribor Interest Rate September 2013 48 LIFFE 3-Month Euribor Interest Rate December 2013 40 LIFFE 3-Month Euribor Interest Rate March 2014 16 LIFFE 3-Month Euribor Interest Rate June 2014 8 LIFFE 3-Month Euro Swiss Franc June 2012 8 ) LIFFE 3-Month Euro Swiss Franc September 2012 8 ) LIFFE 3-Month Euro Swiss Franc December 2012 7 ) LIFFE 3-Month Euro Swiss Franc March 2013 6 LIFFE 3-Month Sterling Interest Rate June 2012 17 ) LIFFE 3-Month Sterling Interest Rate September 2012 68 ) LIFFE 3-Month Sterling Interest Rate December 2012 73 ) LIFFE 3-Month Sterling Interest Rate March 2013 86 ) LIFFE 3-Month Sterling Interest Rate June 2013 74 LIFFE 3-Month Sterling Interest Rate September 2013 48 LIFFE 3-Month Sterling Interest Rate December 2013 27 LIFFE 3-Month Sterling Interest Rate March 2014 16 LIFFE 3-Month Sterling Interest Rate June 2014 13 LIFFE FTSE 100 Index March 2012 46 LIFFE Long Gilt Government Bond March 2012 LME Zinc March 2012 24 ) MATIF CAC-40 Index January 2012 24 MATIF European Rapeseed April 2012 3 MSE Canadian 90-Day Bank Acceptance September 2012 11 ) MSE Canadian 90-Day Bank Acceptance December 2012 8 ) MSE Canadian 90-Day Bank Acceptance March 2013 2 ) NYCE Cotton #2 Future May 2012 3 ) NYCE Orange Juice March 2012 3 NYM Palladium March 2012 1 ) NYMEX Heating Oil February 2012 6 NYMEX Heating Oil March 2012 1 ) NYMEX Heating Oil April 2012 3 ) NYMEX Heating Oil May 2012 3 ) NYMEX WTI Crude January 2012 31 ) OMX Stockholm 30 Index January 2012 16 RBOB Gasoline January 2012 18 SFE-ASX Australian 10-Year Treasury Bond March 2012 82 ) SFE-ASX Australian 3-Year Treasury Bond March 2012 ) SFE-ASX Australian 90-Day Bank Bill June 2012 ) SFE-ASX Australian 90-Day Bank Bill September 2012 41 ) SFE-ASX Australian 90-Day Bank Bill December 2012 12 ) SFE-ASX Australian 90-Day Bank Bill March 2013 6 ) SFE-ASX Australian 90-Day Bank Bill June 2013 7 ) SFE-ASX Australian 90-Day Bank Bill September 2013 9 SFE-ASX New Zealand 90-Day Bank Bill March 2012 6 ) SFE-ASX New Zealand 90-Day Bank Bill June 2012 2 ) SOFFEX Swiss 10-Year Government Bond March 2012 2 12 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2011 Long Contracts: (continued) Expiration Date Number of Contracts Value At Trade Date Value At December 31,2011 Unrealized Appreciation (Depreciation) TIFFE EuroYen March 2012 5 $ $ $ ) TIFFE EuroYen June 2012 4 ) TIFFE EuroYen September 2012 6 ) TIFFE EuroYen December 2012 9 ) TIFFE EuroYen March 2013 4 ) TSE 10-Year JGB March 2012 38 Short Contracts: CBT Corn March 2012 ) $ ) $ ) $ ) CBT Oats March 2012 (1 ) ) ) CBT Rough Rice March 2012 (1 ) CBT Soybean Meal March 2012 ) CBT Soybean Meal May 2012 ) CBT Soybean Meal July 2012 (1 ) CBT Soybean Oil March 2012 ) CBT Soybean Oil May 2012 (9 ) CBT Soybean Oil July 2012 (1 ) CBT Soybeans March 2012 ) CBT Soybeans May 2012 (8 ) CBT Wheat March 2012 ) CBT Wheat May 2012 ) CBT Wheat July 2012 (6 ) CBT Wheat September 2012 (5 ) CBT Wheat December 2012 (6 ) CME 3-Month EuroDollar June 2012 ) CME 3-Month EuroDollar September 2012 ) ) ) 50 CME 3-Month EuroDollar December 2012 ) ) ) CME 3-Month EuroDollar March 2013 ) CME British Pound March 2012 ) ) ) CME Canadian Dollar March 2012 ) CME Euro March 2012 ) ) ) CME Feeder Cattle January 2012 (1 ) ) ) CME Feeder Cattle March 2012 (1 ) ) ) CME Lean Hogs February 2012 (1 ) CME Lean Hogs April 2012 (1 ) CME Mexican Peso March 2012 ) ) ) CME Midwest Live Cattle April 2012 ) ) ) CME New Zealand Dollar March 2012 ) CME Nikkei 225 Index March 2012 (7 ) ) ) CME Random Length Lumber March 2012 (1 ) CME South African Rand March 2012 ) CME Swiss Franc March 2012 ) CSCE Cocoa March 2012 ) ) ) CSCE Cocoa March 2012 ) ) ) CSCE Cocoa May 2012 (1 ) CSCE Cocoa May 2012 (3 ) ) ) CSCE Coffee March 2012 (7 ) CSCE World Sugar #11 April 2012 ) ) ) EOP-NYSE LIFFE Mill Wheat Euro March 2012 (2 ) EUREX Euro-BTP March 2012 (1 ) ) ) EUREX TecDAX Stock Index March 2012 (1 ) HKG Hang Seng Index January 2012 ) HKG H-Shares Index January 2012 ) ICE Petroleum-Brent Crude February 2012 ) ) ) ICE Petroleum-Brent Crude March 2012 (4 ) ICE Petroleum-Gas Oil March 2012 ) ICE Petroleum-Gas Oil April 2012 (6 ) ) ) KCBT Kansas City Wheat March 2012 ) KCBT Kansas City Wheat May 2012 (3 ) LCE Robusta Coffee New March 2012 ) ) ) LCE White Sugar #5 April 2012 (1 ) ) ) LIFFE 3-Month Euribor Interest Rate March 2012 ) LIFFE 3-Month Euro Swiss Franc March 2012 (4 ) LIFFE 3-Month Euro Swiss Franc June 2012 (4 ) LIFFE 3-Month Sterling Interest Rate March 2012 ) LME Aluminum January 2012 (1 ) ) ) LME Aluminum February 2012 ) ) ) LME Aluminum March 2012 ) ) ) 13 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2011 Short Contracts: (continued) Expiration Date Number of Contracts Value At Trade Date Value At December 31,2011 Unrealized Appreciation (Depreciation) LME Aluminum May 2012 (2 ) $ ) $ ) $ LME Aluminum July 2012 (1 ) ) ) LME Aluminum November 2012 (4 ) ) ) LME Copper January 2012 (2 ) LME Copper February 2012 (2 ) LME Copper March 2012 (6 ) ) ) LME Copper May 2012 (1 ) LME Lead January 2012 (1 ) ) ) LME Lead February 2012 (3 ) LME Lead March 2012 ) LME Nickel January 2012 (3 ) ) ) LME Nickel February 2012 (1 ) LME Nickel March 2012 (2 ) LME Zinc January 2012 (2 ) ) ) LME Zinc February 2012 (3 ) ) ) LME Zinc March 2012 ) ) ) LME Zinc May 2012 (2 ) LME Zinc November 2012 (1 ) ) ) ME Canadian 10-Year Government Bond March 2012 ) ME S&P Canada 60 Index March 2012 ) MSCI Singapore Stock Index January 2012 (6 ) ) ) MSCI Taiwan Stock Index January 2012 ) MSE Canadian 90-Day Bank Acceptance March 2012 ) ) ) MSE Canadian 90-Day Bank Acceptance June 2012 ) ) ) NYCE Cotton #2 March 2012 (4 ) NYMEX Heating Oil January 2012 (5 ) NYMEX Natural Gas January 2012 ) ) ) NYMEX Natural Gas February 2012 (7 ) ) ) NYMEX Natural Gas March 2012 (7 ) ) ) NYMEX Natural Gas April 2012 ) ) ) NYMEX Natural Gas May 2012 (5 ) ) ) NYMEX Platinum April 2012 (2 ) ) ) NYMEX WTI Crude February 2012 ) NYMEX WTI Crude March 2012 (1 ) ) ) OSE E-Mini Nikkei Stock Index March 2012 ) ) ) OSE Nikkei 225 March 2012 ) ) ) PMI Swedish 10-Year Government Bond March 2012 ) RBOB Gasoline February 2012 (3 ) RBOB Gasoline March 2012 (1 ) RBOB Gasoline April 2012 (2 ) RBOB Gasoline May 2012 (2 ) ) ) SFE-ASX Australian 90-Day Bank Bill March 2012 ) ) ) SFE-ASX SPI 200 March 2012 (2 ) SGX Nifty 50 January 2012 ) ) ) SGX Nikkei 225 Index March 2012 (9 ) ) ) TSE TOPIX Index March 2012 ) ) ) WCE Canola March 2012 ) TOTAL FUTURE CONTRACTS $ $ $ 14 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of December 31, 2011 WRITTEN OPTIONS CONTRACTS PUT OPTIONS Number of Contracts Description Value (1 ) CME S&P 500 Future Exercise Price: $970, Expiration Date: March 16, 2012 $ ) (3 ) CME Nasdaq 100 E-Mini Future Exercise Price: $1,970, Expiration Date: January 20, 2012 ) TOTAL WRITTEN OPTIONS CONTRACTS (Cost $7,710) $ ) AUD - Australian Dollar BRL - Brazilian Real CHF - Swiss Franc CLP - Chilean Peso CNY - Chinese Yuan HUF - Hungarian Forint IDR - Indonesian Rupiah INR - Indian Rupee JPY - Japanese Yen NOK - Norwegian Krone PEN - Peruvian Nuevo Sol RUB - Russian Ruble SEK - Swedish Krona THB - Thai Baht TRY - Turkish Lira USD - United States Dollar GBP - British Pound CAD - Canadian Dollar COP - Columbian Peso CZK - Czech Republic Koruna EUR - Euro ILS - Israeli Shekel KRW - South Korean Won MYR - Malaysian Ringgit MXN - Mexican Peso NZD - New Zealand Dollar PHP - Philippine Peso PLN - Polish Zloty SGD - Singapore Dollar ZAR - South African Rand TWD - Taiwan Dollar See accompanying Notes to Financial Statements. 15 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED SUMMARY OF INVESTMENTS As of December 31, 2011 Security Type Percent of Total Net Assets Commercial Paper % Corporate Bonds % U.S. Government Agencies % Short-Term Investments % Purchased Options Contracts % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Financial Statements. 16 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENT OF ASSETS AND LIABILITIES As of December 31, 2011 Assets: Investments in securities, at value (cost $176,117,908) $ Purchased options contracts, at value (cost $63,551) Segregated cash at Broker Segregated cash at Custodian Receivables: Unrealized appreciation on open forward foreign currency exchange contracts Unrealized appreciation on open futures contracts Fund shares sold Interest Due from Broker Prepaid expenses Prepaid organization costs Total assets Liabilities: Written options contracts, at value (proceeds $7,710) Payables: Unrealized depreciation on open forward foreign currency exchange contracts Unrealized depreciation on open futures contracts Fund shares redeemed Due to Advisor Due to Subadvisor Due to CTAs - Management fees Due to CTAs - Incentive fees Distribution Plan - Class A (Note 7) 7 Fund accounting fees Administration fees Custody fees Interest Chief Compliance Officer fees Transfer agent fees Trustees fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on investments, foreign currency, forward contracts, futures contracts and options contracts ) Net unrealized appreciation (depreciation) on: Investments ) Foreign currency translations Forward foreign currency exchange contracts ) Futures contracts Purchased options contracts Written options contracts Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price Maximum sales charge (5.50%* of offering price) Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ See accompanying Notes to Financial Statements. 17 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENT OF OPERATIONS For the Period September 13, 2011* through December 31, 2011 Investment Income: Interest $ Total investment income Expenses: Advisory fees Subadvisory fees Management fees Incentive fees Distribution fees - Class A (Note 7) 11 Legal fees Offering cost Fund accounting fees Administration fees Audit fees Custody fees Chief compliance officer fees Trustees' fees and expenses Transfer agent fees Miscellaneous Registration fees Shareholder reporting fees Insurance fees Total expenses Advisory fees waived ) Interest expense Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments, Foreign Currency, Forward Contracts, Futures Contracts and Options Contracts: Net realized gain (loss) on: Investments Foreign currency transactions ) Forward foreign currency exchange contracts ) Futures contracts ) Purchased options contracts ) Written options contracts Net realized loss ) Net change in unrealized appreciation/depreciation on: Investments ) Foreign currency translations Forward foreign currency exchange contracts ) Futures contracts Purchased options contracts Written options contracts Net change unrealized appreciation/depreciation Net realized and unrealized loss on investments, foreign currency, forward contracts future contracts and options ) Net Decrease in Net Assets from Operations $ ) * Commencement of Operations. See accompanying Notes to Financial Statements. 18 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED STATEMENT OF CHANGES IN NET ASSETS For the Period September 13, 2011* to December 31, 2011 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) Net realized loss on investments, foreign currency trasnactions, forward contracts, futures contracts and options ) Net change in unrealized appreciation/depreciation on investments, foreign currency translations, forward contracts, futures contracts and options contracts Net decrease in net assets resulting from operations ) Capital Transactions: Net proceeds from shares sold: Class A Class I Cost of shares repurchased: Class A ) Class I1 ) Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) Capital Share Transactions: Shares sold: Class A Class I Shares repurchased: Class A (3 ) Class I ) Net increase in net assets from capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $1,711. See accompanying Notes to Financial Statements. 19 Ramius Trading Strategies Managed Futures Fund CONSOLIDATED FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout the period. For the Period September 13, 2011* to December 31, 2011 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss ) 1 Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Redemption fee proceeds - 2 Net asset value, end of period $ Total return3 )%
